UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period:	March 31, 2016 Item 1. Schedule of Investments: Putnam VT Global Equity Fund The fund's portfolio 3/31/16 (Unaudited) COMMON STOCKS (98.7%) (a) Shares Value Aerospace and defense (2.4%) L-3 Communications Holdings, Inc. 6,015 $712,778 Northrop Grumman Corp. 9,100 1,800,890 Raytheon Co. 10,500 1,287,615 Airlines (1.2%) American Airlines Group, Inc. 27,100 1,111,371 International Consolidated Airlines Group SA (Spain) 108,852 861,511 Automobiles (2.6%) Yamaha Motor Co., Ltd. (Japan) 248,900 4,140,040 Banks (3.5%) Bank of America Corp. 49,860 674,107 Bank of Ireland (Ireland) (NON) 5,138,788 1,489,696 ING Groep NV GDR (Netherlands) 64,590 777,787 Metro Bank PLC (United Kingdom) (NON) (S) 36,734 991,873 Natixis SA (France) 160,422 787,069 Permanent TSB Group Holdings PLC (Ireland) (NON) 293,632 904,290 Beverages (3.0%) Anheuser-Busch InBev SA/NV ADR (Belgium) 10,600 1,321,396 Dr. Pepper Snapple Group, Inc. 8,200 733,244 Molson Coors Brewing Co. Class B 9,045 869,948 SABMiller PLC (United Kingdom) 31,900 1,949,458 Biotechnology (2.0%) AMAG Pharmaceuticals, Inc. (NON) 12,600 294,840 Biogen, Inc. (NON) 4,100 1,067,312 Celgene Corp. (NON) 9,100 910,819 Medivation, Inc. (NON) 22,600 990,933 Building products (1.5%) Assa Abloy AB Class B (Sweden) 49,835 979,698 Fortune Brands Home & Security, Inc. 24,715 1,385,029 Capital markets (1.6%) Charles Schwab Corp. (The) 28,298 792,910 E*Trade Financial Corp. (NON) 70,293 1,721,476 Chemicals (3.7%) Axiall Corp. 32,233 703,969 E.I. du Pont de Nemours & Co. 19,600 1,241,072 Monsanto Co. 19,186 1,683,380 Sherwin-Williams Co. (The) 3,300 939,411 Symrise AG (Germany) 19,487 1,302,723 Commercial services and supplies (1.1%) dorma + kaba Holding AG Class B (Switzerland) 1,614 1,031,096 Regus PLC (United Kingdom) 166,559 754,378 Containers and packaging (1.7%) Ball Corp. 16,200 1,154,898 Sealed Air Corp. 33,300 1,598,733 Diversified consumer services (0.6%) Service Corp. International/US 38,600 952,648 Diversified financial services (0.6%) Eurazeo SA (France) 13,097 885,294 Diversified telecommunication services (4.3%) Com Hem Holding AB (Sweden) 114,893 1,058,676 Koninklijke KPN NV (Netherlands) 253,221 1,057,925 Level 3 Communications, Inc. (NON) 16,500 872,025 Nippon Telegraph & Telephone Corp. (Japan) 17,800 766,755 SBA Communications Corp. Class A (NON) 12,600 1,262,142 Telecom Italia SpA RSP (Italy) 2,086,671 1,816,690 Electric utilities (1.5%) Exelon Corp. 68,506 2,456,625 Food products (5.0%) Adecoagro SA (Argentina) (NON) 67,900 784,245 Associated British Foods PLC (United Kingdom) 29,855 1,430,794 JM Smucker Co. (The) 13,600 1,765,824 Kerry Group PLC Class A (Ireland) 12,780 1,190,304 Kraft Heinz Co. (The) 15,200 1,194,112 Nomad Foods, Ltd. (United Kingdom) (NON) 71,308 642,485 TreeHouse Foods, Inc. (NON) (S) 11,411 989,904 Health-care equipment and supplies (2.0%) Becton Dickinson and Co. 5,100 774,282 C.R. Bard, Inc. 5,800 1,175,486 Cooper Cos., Inc. (The) 7,700 1,185,569 Health-care providers and services (1.5%) Capital Senior Living Corp. (NON) 42,702 790,841 Cardinal Health, Inc. 20,000 1,639,000 Hotels, restaurants, and leisure (3.2%) Chipotle Mexican Grill, Inc. (NON) 1,600 753,552 Compass Group PLC (United Kingdom) 80,671 1,417,928 Dalata Hotel Group PLC (Ireland) (NON) 228,164 1,156,032 Hilton Worldwide Holdings, Inc. 44,741 1,007,567 NH Hotel Group SA (Spain) (NON) 184,050 843,428 Household durables (2.0%) CalAtlantic Group, Inc. 14,168 473,495 PulteGroup, Inc. 89,075 1,666,593 Techtronic Industries Co., Ltd. (Hong Kong) 259,000 1,023,333 Independent power and renewable electricity producers (4.1%) 8point3 Energy Partners LP 60,000 882,000 Calpine Corp. (NON) 161,369 2,447,968 NextEra Energy Partners LP 38,422 1,044,694 NRG Energy, Inc. 109,701 1,427,210 NRG Yield, Inc. Class C (S) 52,600 749,024 Insurance (5.1%) Admiral Group PLC (United Kingdom) 36,209 1,028,280 American International Group, Inc. 36,213 1,957,313 Assured Guaranty, Ltd. 52,300 1,323,190 Hartford Financial Services Group, Inc. (The) 49,622 2,286,582 Prudential PLC (United Kingdom) 46,256 857,923 St James's Place PLC (United Kingdom) 50,926 667,716 Internet and catalog retail (1.4%) Amazon.com, Inc. (NON) 3,400 2,018,376 FabFurnish GmbH (acquired 8/2/13, cost $4) (Private) (Brazil) (F) (RES) (NON) 3 3 Global Fashion Holding SA (acquired 8/2/13, cost $219,415) (Private) (Brazil) (F) (RES) (NON) 5,179 140,177 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $4) (Private) (Brazil) (F) (RES) (NON) 3 3 New Middle East Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 Internet software and services (5.2%) Alphabet, Inc. Class C (NON) 6,511 4,850,365 Facebook, Inc. Class A (NON) 9,300 1,061,130 GrubHub, Inc. (NON) (S) 25,800 648,354 Yahoo!, Inc. (NON) 47,000 1,730,070 IT Services (2.4%) Computer Sciences Corp. 22,000 756,580 Visa, Inc. Class A 24,876 1,902,516 Worldpay Group PLC (United Kingdom) (NON) 309,265 1,216,583 Leisure products (0.6%) Brunswick Corp. (S) 21,400 1,026,772 Media (3.5%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) 101,217 1,105,989 Charter Communications, Inc. Class A (NON) (S) 3,600 728,748 Liberty Global PLC Ser. A (United Kingdom) (NON) 24,261 934,049 Live Nation Entertainment, Inc. (NON) 35,100 783,081 Mediaset SpA (Italy) 236,896 974,695 Numericable-SFR SA (France) 26,554 1,114,035 Metals and mining (0.6%) Newmont Mining Corp. 33,400 887,772 Multi-utilities (0.9%) Veolia Environnement SA (France) 60,396 1,453,625 Oil, gas, and consumable fuels (3.8%) Anadarko Petroleum Corp. 25,100 1,168,907 Cabot Oil & Gas Corp. 50,085 1,137,430 EOG Resources, Inc. 14,900 1,081,442 Exxon Mobil Corp. 22,200 1,855,698 Pioneer Natural Resources Co. 6,000 844,440 Personal products (2.1%) Coty, Inc. Class A 67,600 1,881,308 Unilever NV ADR (Netherlands) 33,195 1,482,658 Pharmaceuticals (6.7%) Astellas Pharma, Inc. (Japan) 115,800 1,539,781 AstraZeneca PLC (United Kingdom) 28,863 1,611,637 Bristol-Myers Squibb Co. 17,100 1,092,348 Impax Laboratories, Inc. (NON) 28,000 896,560 Jazz Pharmaceuticals PLC (NON) 6,600 861,630 Novartis AG (Switzerland) 36,637 2,646,488 Perrigo Co. PLC (S) 6,200 793,166 Shionogi & Co., Ltd. (Japan) 28,800 1,355,490 Real estate investment trusts (REITs) (1.4%) Big Yellow Group PLC (United Kingdom) 70,459 783,383 Hibernia REIT PLC (Ireland) 950,229 1,403,464 Real estate management and development (1.8%) Kennedy-Wilson Holdings, Inc. 41,052 899,039 RE/MAX Holdings, Inc. Class A 35,650 1,222,795 Sumitomo Realty & Development Co., Ltd. (Japan) 25,000 731,707 Road and rail (1.0%) Union Pacific Corp. 19,400 1,543,270 Semiconductors and semiconductor equipment (0.9%) Micron Technology, Inc. (NON) 53,898 564,312 SK Hynix, Inc. (South Korea) 37,231 916,450 Software (1.8%) Nintendo Co., Ltd. (Japan) 9,400 1,336,354 RIB Software AG (Germany) (S) 63,016 651,906 TiVo, Inc. (NON) 89,909 855,035 Specialty retail (2.6%) Advance Auto Parts, Inc. 9,800 1,571,332 Home Depot, Inc. (The) 6,665 889,311 Lowe's Cos., Inc. 12,554 950,966 Tile Shop Holdings, Inc. (NON) 52,111 776,975 Textiles, apparel, and luxury goods (0.9%) Luxottica Group SpA (Italy) 25,330 1,397,876 Thrifts and mortgage finance (0.4%) Radian Group, Inc. 57,379 711,500 Tobacco (3.6%) Imperial Brands PLC (United Kingdom) 41,767 2,312,236 Japan Tobacco, Inc. (Japan) 82,300 3,429,624 Transportation infrastructure (0.9%) Aena SA (Spain) (NON) 10,832 1,393,333 Wireless telecommunication services (2.0%) KDDI Corp. (Japan) 44,300 1,183,223 Vodafone Group PLC ADR (United Kingdom) 61,000 1,955,050 Total common stocks (cost $156,008,391) CONVERTIBLE PREFERRED STOCKS (0.7%) (a) Shares Value Uber Technologies, Inc. Ser. E, 8.00% cv. pfd. (acquired 2/8/15, cost $801,843) (Private) (F) (RES) (NON) 23,711 $1,040,790 Total convertible preferred stocks (cost $801,843) SHORT-TERM INVESTMENTS (5.2%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.57% (d) Shares 5,716,678 $5,716,678 Putnam Short Term Investment Fund 0.44% (AFF) Shares 2,124,609 2,124,609 SSgA Prime Money Market Fund Class N 0.40% (P) Shares 140,000 140,000 U.S. Treasury Bills 0.30%, May 19, 2016 (SEGSF) $300,000 299,948 U.S. Treasury Bills 0.32%, May 12, 2016 (SEGSF) 10,000 9,999 U.S. Treasury Bills 0.07%, April 7, 2016 3,000 3,000 Total short-term investments (cost $8,294,166) TOTAL INVESTMENTS Total investments (cost $165,104,400) (b) FORWARD CURRENCY CONTRACTS at 3/31/16 (aggregate face value $29,422,519) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 6/15/16 $475,217 $460,727 $(14,490) Barclays Bank PLC Euro Sell 6/15/16 1,634,987 1,601,468 (33,519) Hong Kong Dollar Buy 5/18/16 816,733 814,440 2,293 Japanese Yen Sell 5/18/16 361,471 336,668 (24,803) Singapore Dollar Buy 5/18/16 553,579 540,653 12,926 Citibank, N.A. Canadian Dollar Buy 4/20/16 457,456 447,813 9,643 Danish Krone Buy 6/15/16 1,121,499 1,084,252 37,247 Japanese Yen Sell 5/18/16 1,071,295 1,060,410 (10,885) Credit Suisse International Canadian Dollar Buy 4/20/16 1,216,443 1,136,980 79,463 Norwegian Krone Buy 6/15/16 447,224 427,784 19,440 Goldman Sachs International Euro Buy 6/15/16 213,483 203,813 9,670 HSBC Bank USA, National Association Euro Sell 6/15/16 6,844,664 6,554,292 (290,372) JPMorgan Chase Bank N.A. Australian Dollar Buy 4/20/16 2,650,935 2,474,506 176,429 British Pound Sell 6/15/16 1,082,169 1,070,413 (11,756) Canadian Dollar Buy 4/20/16 14,707 13,744 963 Singapore Dollar Buy 5/18/16 251,013 237,008 14,005 South Korean Won Sell 5/18/16 767,570 723,626 (43,944) Swedish Krona Sell 6/15/16 209,214 198,128 (11,086) State Street Bank and Trust Co. British Pound Sell 6/15/16 2,198,097 2,152,505 (45,592) Canadian Dollar Buy 4/20/16 781,933 741,441 40,492 Euro Buy 6/15/16 1,179,513 1,126,076 53,437 Israeli Shekel Buy 4/20/16 499,837 479,347 20,490 Japanese Yen Buy 5/18/16 706,178 704,575 1,603 Swiss Franc Buy 6/15/16 512,780 512,621 159 UBS AG Swiss Franc Buy 6/15/16 1,199,268 1,165,538 33,730 WestPac Banking Corp. British Pound Sell 6/15/16 2,621,454 2,567,165 (54,289) Canadian Dollar Buy 4/20/16 627,856 586,526 41,330 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2016 through March 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $159,869,627. (b) The aggregate identified cost on a tax basis is $165,411,576, resulting in gross unrealized appreciation and depreciation of $17,958,262 and $16,302,562, respectively, or net unrealized appreciation of $1,655,700. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,180,974, or 0.7% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $2,648,590 $11,859,123 $12,383,104 $4,683 $2,124,609 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $5,716,678, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $5,540,126. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $372,713 to cover certain derivative contracts and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 58.4% United Kingdom 11.5 Japan 9.0 Ireland 3.8 France 2.6 Spain 2.6 Italy 2.6 Switzerland 2.3 Netherlands 2.1 Sweden 1.3 Germany 1.2 Belgium 0.8 Hong Kong 0.6 South Korea 0.6 Argentina 0.5 Brazil 0.1 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund's policy regarding investments in securities of foreign issuers, as discussed further in the fund's prospectus. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $360,924 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $188,962 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $19,696,838 $8,009,983 $140,184 Consumer staples 13,612,090 8,365,450 — Energy 6,087,917 — — Financials 13,312,492 9,584,902 — Health care 15,368,057 4,258,125 — Industrials 7,840,953 5,020,016 — Information technology 14,621,166 1,868,489 — Materials 8,209,235 1,302,723 — Telecommunication services 6,039,195 3,933,291 — Utilities 9,007,521 1,453,625 — Total common stocks Convertible preferred stocks — — 1,040,790 Short-term investments 2,264,609 6,029,625 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $12,584 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Investments in securities: Balance as of December 31, 2015 Accrued discounts/premiums Realizedgain/(loss) Change in net unrealized appreciation/(depreciation)# Cost of purchases Proceedsfrom sales Totaltransfers intoLevel 3† Totaltransfersout ofLevel 3† Balance as of March 31, 2016 Common stocks*: Consumer discretionary $131,191 $— $— $—
